DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on July 22, 2019 is acknowledged. The application will be examined accordingly. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 22, 2019, April 23, 2021 and April 26, 2021 are acknowledged. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “placement mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, the corresponding structure is a recessed substrate, wherein the recess is configured to accommodate a flat article. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  35 (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because the claim attempts to further limit the claimed invention (positions of the one end part and the inclined surface) with respect to features that are not part of the claimed invention (lower surface of the lid), and with respect to a specific configuration of features that are not part of the claimed invention (cassette with the lid closed and in a configuration where the cassette is placed on a predetermined position of the placement mechanism). Because said features are not part of the claimed invention, the scope of the claim is too abstract (and thus indefinite) absent the claim providing more context regarding the cassette (e.g. shape, size).    
Likewise, claim 3 is indefinite. Claim 3 actually requires the presence of the cassette in the embedding apparatus for the subject matter of the claim to be evident. Moreover, there is no context for the limitation “a protruding distance”. It is unclear to what it refers, and as a result it can refer any arbitrary distance. Due to the inherent indefiniteness of claim 3, it will not be examined on the merits. 
Claim 4 is indefinite because there is no antecedent basis for the limitation “the direction facing the cassette”. Because any direction can correspond to a direction facing the cassette (any direction within a 360 degree circle around the cassette faces the cassette), it is unclear to which of the potentially infinite directions the limitation “the direction facing the cassette” refers. 
Claim 6 is inherently indefinite. Like claim 3, there is no context for the limitations “wall surface” and “side”. Consequently, it is unclear to what they refer. Naturally, it is not possible to ascertain the scope of the claimed distance. Moreover, the claim does not identify the orientation from which the claimed right/left direction is determined. Consequently, any direction can correspond to the claimed right/left directions. Due to the indefiniteness of the claim, it will not be examined on the merits. 

Likewise, claim 9 is inherently indefinite. It is unclear whether the distal end is a part of the one end part. Even if it is part of the one end part, its physical relationship with respect to the one end part (e.g. location) is unclear. The claim introduces the distal end without any context. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As indicated above, the limitation “placement mechanism” recited in claim 1 is being interpreted under 35 U.S.C. 112(f), and is being interpreted to encompass a substrate comprising a recess (groove portion) configured to accommodate an article. Consequently, claim 5 fails to further limit the claimed invention.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sage et al. (US 7,678,337 B2).

a placement mechanism 30 (see Fig. 5) for placing a cassette having a body and a lid1; and 
a lid opening mechanism 100 (see Fig. 10) for opening the lid of the cassette, wherein the lid opening mechanism 100 includes a one end part (bottom surface of 112/114) provided at a position lower in height than a lower surface of the lid, and an inclined surface (top surface of 112/114) extending from the one end part to a position higher in height than the lower surface of the lid in a state where the cassette with the lid closed is placed on a predetermined position of the placement mechanism 302 (see Fig. 3 illustrating the lid opening mechanism 100 integrated with the placement mechanism 30).  
1As discussed above, the cassette is not part of the claimed invention. It is recited only in the context of specifying what the claimed embedding apparatus is configured to hold therein. Consequently, Sage et al. need not teach a cassette to anticipate the claim.
2As discussed above, the last clause of claim 1 is rendered indefinite due to the fact that the clause attempts to define the claimed invention with respect to something (cassette) that is not part of the claimed invention. Consequently, to anticipate the clause, prior art need only disclose a one end part and an inclined surface, wherein the inclined surface is situated above the one end part (i.e. the cassette need not be taught because the cassette is not part of the claimed invention). 
With respect to claim 2, the inclined surface is inclined in a front/rear direction parallel to a direction facing the cassette* (see Fig. 3).  
With respect to claim 4, the inclined surface is inclined in a right/left direction orthogonal to the direction facing the cassette* (see Fig. 3).  
*As discussed above, the cassette is not a part of the claimed invention. Moreover, the limitation “direction facing the cassette” can correspond to any direction, as discussed above. Consequently, the limitations “in a front/rear/right/left direction…” recited in claims 2 and 4 are deemed non-limiting.
With respect to claim 5, the claim is non-limiting, as discussed above. Nevertheless, the placement mechanism 30 includes a groove portion formed with a width in which the cassette is fitted and is capable of moving in the right/left direction* (see Fig. 5 illustrating a rectangular recess in which a cassette can fit). 
*As discussed above, the cassette is not part of the claimed invention. Consequently, the limitation “capable of moving in the right/left direction” does not further limit the claim.    

*Absent the claim further limiting the shape of the eaves, it is deemed to correspond to any protrusion jutting out of a surface such that it can physically restrain vertical movement of an article that is situated underneath the protrusion. 
With respect to claim 8, the lid opening mechanism 100 includes a hand-rest part 102 with an upper surface part having a predetermined size (see Fig. 4). As discussed above, claim 8 is inherently indefinite. Consequently, the indefinite limitations are not addressed in the rejection. 
With respect to claim 9, a distal end of the one end part has a tapered shape with an acute angle (see Fig. 12 illustrating the one end part tapering to a rounded distal end that connects to the inclined surface).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PAUL S HYUN/Primary Examiner, Art Unit 1796